IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-85,494-02


                            EX PARTE DERIC WILLIAMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W12-13693-L IN THE CRIMINAL DISTRICT COURT NO. 5
                               FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

or detention and sentenced to forty years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Williams v. State, No. 05-14-00567-CR (Tex. App. — Dallas, Aug. 18, 2015) (not

designated for publication).

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                      2

because trial counsel failed investigate and object to the admissibility of Applicant’s statement to

authorities. Applicant alleges that he was questioned while he was in the hospital under the

influence of “legal and illegal narcotics,” and that he was not provided with Miranda warnings

before giving this statement. Applicant suggests that his later written statement was subject to

challenge because it resulted from the earlier, unwarned statement. It is not clear from the habeas

record whether either statement was introduced at trial, or whether trial counsel filed a motion to

suppress or obtained a ruling on such a motion before trial.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 1, 2017
Do not publish